 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FREDERICK O. SILVER,                                     Case No.: 2:19-cv-00032-APG-BNW

 4           Plaintiff                                                      Order

 5 v.                                                                 [ECF Nos. 64, 85]

 6 STEVEN B. WOLFSON, et al.,

 7           Defendants

 8          Plaintiff Frederick O. Silver filed a motion requesting that I act on his motions for request

 9 for production of documents and request for interrogatories and for default judgment. ECF No.

10 64. I deny Silver’s motion as moot because all motions filed prior to this one have been

11 resolved.

12          Silver also moves for clarification of my order denying his second motion for entry of

13 default against defendant Aaron Ford. ECF No. 85. I deny this motion as moot. Ford has now

14 appeared in the case and I have granted his motion to dismiss, with leave for Silver to amend.

15 ECF No. 124. Further, even if Ford had defaulted, I would set aside the entry of default. See

16 United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir.

17 2010).

18          IT IS THEREFORE ORDERED that plaintiff Frederick Silver’s motion for action on

19 motions (ECF No. 64) is DENIED as moot.

20          IT IS FURTHER ORDERED that plaintiff Frederick Silver’s motion for clarification

21 (ECF No. 85) is DENIED.

22          DATED this 30th day of September, 2019.

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
